Citation Nr: 0907934	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-18 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 2003 to November 2005 and had 5 months of prior 
active duty.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
by the Philadelphia RO.  In January 2009, a Travel Board 
hearing was held before the undersigned; a transcript of this 
hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran claims that his service-connected disabilities, 
including post-traumatic stress disorder (PTSD), asthma, 
costochondritis, and migraine headaches, render him 
unemployable.  

On close review of the record, the Board finds that 
additional development is needed to determine if a TDIU 
rating is warranted.  The record shows the Veteran at least 
initiated participation in a VA vocational rehabilitation 
(Voc Rehab) program; however, his Voc Rehab file is not n 
associated with the claims file.  It is constructively of 
record, and as it is likely to contain pertinent information, 
should be secured.

Further, the record does not reflect an adequate VA 
examination to assess/medical opinion regarding whether the 
Veteran is unemployable due to his service-connected 
disabilities.  While it appears that he does have 
occupational and social impairment (due primarily to his PTSD 
and asthma), it is unclear from the record whether such is 
sufficient to preclude his participation in any regular 
gainful employment.  A report of a June 2005 VA examination 
to assess the Veteran's PTSD contains an opinion that he is 
unable to work due to his PTSD symptoms, but does not include 
an explanation of the rationale for the opinion.  Notably, 
the Veteran since then has held two jobs (with an open offer 
to return to the second job), has an associate degree in 
business, earned a certificate in building maintenance, and 
has remodeled apartments.  The record also shows that despite 
his alleged PTSD symptoms, he has traveled by airplane (to 
Las Vegas), vacationed with friends over a holiday weekend, 
visited an amusement park, and plays basketball (allegedly 
just for exercise).  At least some of these activities would 
appear to be totally inconsistent with the PTSD symptoms 
alleged.  On the most recent VA examination for PTSD in April 
2008, the examiner noted that the Veteran's PTSD would 
significantly interfere with his ability to work, but did not 
indicate the Veteran was unemployable.  Consequently, a VA 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
the Veteran's VA Voc Rehab file and 
updated (since October 2008) VA treatment 
records.  

2.  The RO should also arrange for a 
Social and Industrial (S&I) survey of the 
Veteran to assess the impact his service 
connected disabilities have on his 
ability to function.  The survey should 
encompass determining the Veteran's daily 
and weekend/holiday activities, the 
extent of his social activities, his 
interrelationships with others, the 
extent of his travel, and observations as 
to what occupational and social functions 
appear to be compromised.

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to assess the impact of all his service 
connected disabilities, including 
specifically his PTSD and asthma, on his 
ability to work.  The Veteran's claims 
file (including his Voc Rehab file and 
the report of the S & I survey ordered 
above) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should note all findings in 
detail to include assessments of the 
severity of the PTSD, asthma, 
costochondritis, and migraine headaches.  
The examiner should specifically comment 
on the types of functions that would be 
precluded by the service-connected 
disabilities.  The examiner should also 
comment on the consistency of the 
Veteran's allegations that he avoids 
crowds, is socially withdrawn, prefers to 
be isolated, and does not have friends 
with evidence of record that shows he 
traveled to Las Vegas with his wife, went 
away for a weekend with friends, plays 
basketball at a gym, goes to bars with a 
friend, visited an amusement park, and 
attends family social functions (such as 
barbecues).  

The examiner must offer an opinion as to 
whether the Veteran's service-connected 
disabilities, alone, render him incapable 
of participating in gainful employment.  
The examiner must explain the rationale 
for all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

